UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRIAN BURKE,

                                Plaintiff,

                    -against-                                        ORDER

 VERIZON COMMUNICATIONS, INC.;                                  18 Civ. 4496 (PGG)
 HOUSING & SERVICES, INC.;
 KENMORE HOUSING DEVELOPMENT
 FUND CORPORATION; KENMORE
 HOUSING CORPORATION; KENMORE
 ASSOCIATES, L.P.; NEW YORK CITY
 TRANSIT AUTHORITY; NEW YORK
 CITY HEALTH & HOSPITALS
 CORPORATION (BELLEVUE); NEW
 YORK CITY POLICE DEPARTMENT;
 NEW YORK CITY FIRE DEPARTMENT;
 RYAN CAMIRE L.C.S.W.; CITY
 UNIVERSITY OF NEW YORK;
 TRANSPORT WORKERS UNION
 LOCAL 100; MADELINE O’BRIEN;
 JOHN/JANE DOE; DERICK
 ECHEVARRIA; JOHNSON CONTROLS,
 INC.; THE CITY OF NEW YORK; AND
 THE ATTORNEY GENERAL OF NEW
 YORK

                                Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pro se Plaintiff Brian Burke brings this action alleging a myriad of federal and

state law claims, including violations of Section 1983, the Racketeer Influenced and Corrupt

Organizations Act, the Americans with Disabilities Act, the False Claims Act, and various

constitutional provisions. The Complaint also pleads state law claims for, inter alia, defamation,

medical malpractice, fraud, theft, assault, tortious interference with prospective economic

advantage, retaliatory termination, retaliatory attempted eviction, state and city False Claims Act
violations, New York State Human Rights Law (“NYSHRL”) violations, New York City Human

Rights Law (“NYCHRL”) violations, breach of contract, and breach of the duty of fair

representation. His claims relate primarily to the loss of his job with the New York City Transit

Authority, attempts to evict him from his apartment, and the denial of pension benefits.

               Defendants Verizon Communications, Inc. (“Verizon”), the New York City Transit

Authority, the New York City Health & Hospitals Corporation (Bellevue), Ryan Camire

L.S.C.W., the Transport Workers Union Local 100, Derick Echevarria, the City of New York (the

“City”), the New York City Police Department (“NYPD”), and the New York City Fire

Department (“FDNY”) moved to dismiss. (See Dkt. Nos. 32, 42, 45, 50, 57, 82) This Court

granted Defendants’ motions (see Mar. 29, 2019 Order (Dkt. No. 107)), and Plaintiff has moved

for reconsideration. (Dkt. No. 109) For the reasons stated below, Plaintiff’s motion will be

denied.

                                  BACKGROUND

I.        FACTUAL ALLEGATIONS

               Plaintiff Brian Burke worked for the New York City Transit Authority for

seventeen years as a train operator. He has lived at 145 East 23rd Street, Apartment 4R, New

York, New York since December 7, 1989. (Am. Cmplt. (Dkt. No. 38) at 3 & ¶ 1) 1 Plaintiff

alleges that Defendants Verizon, Housing & Services, Inc., Kenmore Housing Development

Fund Corporation, Kenmore Housing Corporation, and Kenmore Associates, L.P. “are the

putative owners” of his apartment building. (Am. Cmplt. at 5) Plaintiff alleges that the “Federal

Government necessarily assumed control/title” of his apartment in 1994 “due to criminal



1
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Files (“ECF”) system.

                                                 2
activity/hazardous conditions known/initiated” by the drug trafficker Tuong Dinh Tran. (Id. ¶¶

2-3) Plaintiff further alleges that instead of allowing “the existing tenants to purchase their

apartment[s],” the Federal Government secretly and illegally “transfer[ed] subject property to the

wealthiest Corporation in New York, Verizon.” (Id. ¶ 5) Verizon “paid nothing for the property,”

and although it “allegedly put in 8 figures for a Major Capital Improvement,” that money was

“mostly stolen by H&S, Inc. principles [sic] (including convicted Drug Trafficker Larry Oaks).”

(Id.)

               Plaintiff further alleges that Verizon at some point “hired Housing & Services,

Inc. to act as [its] ‘Managing Agent’” for the apartment building, and that Housing & Services,

Inc. then “continuously engaged in said willful, intentional (with scienter) unlawful, harmful,

dangerous fraudulent, etc., misconduct [ever] since.” (Id. ¶ 6) Plaintiff attempted to inform

Verizon of its agent’s unlawful conduct, but Verizon allegedly retaliated against Plaintiff “via

[its] employee of sub-agent H&S, Francesca Rossi L.C.S.W., [who] ordered/instructed Bellevue

Hospital Mobile Crisis Unit to perform witting, intentional Defamation/Defamation per

se/Medical Malpractice (which was done) and attempted to have Plaintiff removed from home

without court order, cause, probable cause (in a corrupt misuse/attempted

malpractice/maladaptation of NYS Mental Hygiene Law/Practice).” (Id. ¶ 8 (citation omitted))

               Plaintiff further alleges that on February 7, 2014, Defendant Ryan Camire, a

licensed clinical social worker at Bellevue Hospital, appeared at Plaintiff’s apartment without

notice, at Verizon’s request, to conduct an evaluation of Plaintiff. (Id. ¶ 9) Plaintiff told Camire

that he did not “require [his] services,” but Plaintiff acquiesced to the evaluation “in order not to

be removed/tased/arrested/drugged that day, etc., for this clearly malicious, unwarranted,

retaliatory (for Protected Activity) ‘swatting.’” (Id.) Plaintiff further alleges that Camire



                                                  3
“conferr[ed] before, during and after the ‘evaluation’ with his actual client/‘patient’ Ms. Rossi

[and] proceeded to commit DELIBERATE MALPRACTICE/DEFAMATION (PER SE) in order

to ‘do a solid’ in helping to strip this law abiding Tenant/Civil Servant of ALL

CONSTITUTIONAL RIGHTS.” (Id. (capitalization in original) (emphasis omitted))

                The alleged defamatory statements are recorded in the social worker’s chart and

include, inter alia, that Plaintiff appeared “unkempt and disheveled”; suffers from “[p]ersecutory

delusions” and “[p]aranoid ideation”; “[i]mpulsively sends emails to staff, public officials re:

perceived mistreatment”; and “has a complex delusional system involving the building staff and

owners, and how they are defrauding the State of New York and the taxpayers.” (Id. ¶¶ 12, 14)

The social worker’s chart concludes that Plaintiff “has worked for fourteen years without

incident and he must have annual PE, random drug testing and vision screening and he is still

employed. It would neither be [Ms. Rossi’s] role or that of the [Mobile Crisis Unit] at this

juncture to contact employer [because] Plaintiff does not at this time pose a threat of serious

physical harm to himself or to others [and] there is no justification for violating the patient’s

confidentiality by discussing with the MTA. Patient does need to be closely monitored [because]

patient could escalate . . . if he becomes too stressed. . . .” (Id. ¶ 19) Plaintiff complains that this

evaluation was prepared in secret and was never shared with him. (Id. ¶¶ 16, 23)

                Plaintiff further alleges that on June 14, 2016, at Bellevue Hospital, Dr. D

Harshad Bhatt repeated these same defamatory statements to Plaintiff. (Id. ¶¶ 20, 27) Plaintiff

alleges that he did not receive a copy of this defamatory evaluation until May 22, 2017, and did

not obtain an even “more defamatory” evaluation until August 30, 2017. (Id. ¶ 33) Plaintiff

claims that at some point “Verizon Defendants (Ms. Rossi and/or others) went to Plaintiff’s

employer, conveying their false, conjured Defamation, in order to harm/terminate/bankrupt, in



                                                   4
order to evict.” (Id. ¶ 34) MTA subsequently terminated Plaintiff’s employment as a train

operator. (Id.)

                  As to Defendant Johnson Controls, Inc., Plaintiff alleges that it owns the Simplex

“fire system” or “smoke alarm” installed in his apartment, and that Johnson Controls “installed,

maintained and/or manufactured” that alarm. (Id. at 5-6 & ¶ 32) Plaintiff claims that on July 14,

2016, the smoke alarm “went off, for no reason, at three (3) am until staff arrived at 9am.” (Id. ¶

32) The alarm was removed and Plaintiff “requested a Reasonable Accommodation” for the

alarm not to “be reinstalled.” (Id.) “Instead the Verizon Defendants again ‘swatted’

Plaintiff/Tenant and gave NYPD/FDNY a false 911 call to gain unwarranted access” in order to

reinstall the smoke alarm. (Id.)

                  When “NYPD/FDNY arrived,” Plaintiff allowed them in but requested that they

“fil[e] a criminal complaint against the criminal Verizon.” (Id.) He alleges that “they refused,”

both because they refuse all such requests from tenants in his apartment building, and because

they never file criminal complaints against Verizon, despite Verizon having “a corrupt, mafia-like

owner/managing agent [that has] turn[ed] [the apartment building] into a prison/gulag, treating

the ‘tenants’ as chattel.” (Id.) According to Plaintiff, Defendants NYPD, FDNY, and the City

are all “complicit, to varying degree, with NYC [Transit Authority] and Verizon in the

Depr[i]vation of Rights Under Color of Law, Retaliatory, unlawful, contract violating

termination, Defamation, [and] Medical Malpractice” that caused Plaintiff injury, including

threats to unlawfully evict or remove him from his “rent stabilized home of” more than 28 years.

(Id. at 6)

                  As to Defendants New York City Transit Authority (the “Transit Authority”),

Transport Workers Union Local 100 (the “Union”), and Derick Echevarria, a Union employee,



                                                   5
Plaintiff alleges that they are violating the “undisputed Contract Bargaining Agreement[]

between the parties/Defendants.” (Id. ¶ 33 (emphasis omitted)) According to Plaintiff, these

Defendants “conspired via sins of omission and commission, to deprive Plaintiff of his lawful

Civil Service job . . . , wages, future wages/benefits, good name, etc.” (Id.)

II.    PROCEDURAL HISTORY

               The Complaint was filed on May 21, 2018, and alleges defamation, medical

malpractice, fraud, theft, assault, breach of contract, and breach of the duty of fair representation,

and violations of Section 1983, the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), the Americans with Disabilities Act (the “ADA”), and various provisions of the U.S.

Constitution. (Cmplt. (Dkt. No. 1)) The Amended Complaint was filed on July 18, 2018. (Am.

Cmplt. (Dkt. No. 38))

               Verizon, the Transit Authority, the New York City Health & Hospitals Corporation

(Bellevue), Ryan Camire, the Union, Derick Echevarria, the City of New York, the NYPD, the

FDNY, and Johnson Controls moved to dismiss. (See Dkt. Nos. 32, 42, 45, 50, 57, 82, 91) On

March 29, 2019, this Court granted Defendants’ motions. (Dkt. No. 107) On April 15, 2019,

Plaintiff moved for reconsideration. (Dkt. No. 109)

                                           DISCUSSION

I.     LEGAL STANDARD

               “Motions for reconsideration are governed by Local Rule 6.3 and are committed

to the sound discretion of the district court.” Liberty Media Corp. v. Vivendi Universal, S.A.,

861 F. Supp. 2d 262, 265 (S.D.N.Y. 2012). “Reconsideration of a previous order by the court is

an ‘extraordinary remedy to be employed sparingly in the interests of finality and conservation of

scarce judicial resources.’” RST (2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362,



                                                  6
365 (S.D.N.Y. 2009) (quoting In re Health Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000) (citations and quotation marks omitted)). “A motion for reconsideration may

not be used to advance new facts, issues or arguments not previously presented to the Court, nor

may it be used as a vehicle for relitigating issues already decided by the Court.” Davidson v.

Scully, 172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001) (citing Shrader v. CSX Transp., Inc., 70 F.3d

255, 257 (2d Cir. 1995)).

               “The major grounds justifying reconsideration are ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.’” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d

Cir. 1992) (quoting 18 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure § 4478).

“To these ends, a request for reconsideration under Rule 6.3 must demonstrate controlling law or

factual matters put before the court in its decision on the underlying matter that the movant

believes the court overlooked and that might reasonably be expected to alter the conclusion

reached by the court.” RST (2005) Inc., 597 F. Supp. 2d at 365 (citing Shrader, 70 F.3d at 257).

               Local Rule 6.3, which addresses motions for reconsideration, is intended to

“‘“ensure the finality of decisions and to prevent the practice of a losing party . . . plugging the

gaps of a lost motion with additional matters.”’” Id. (quoting S.E.C. v. Ashbury Capital Partners,

L.P., No. 00 Civ. 7898 (RCC), 2001 WL 604044, at *1 (S.D.N.Y. May 31, 2001) (quoting

Carolco Pictures, Inc. v. Sirota, 700 F. Supp. 169, 170 (S.D.N.Y. 1988))) (alteration in original).

“A court must narrowly construe and strictly apply Rule 6.3 so as to avoid duplicative rulings on

previously considered issues and to prevent Rule 6.3 from being used to advance different

theories not previously argued, or as a substitute for appealing a final judgment.” Id. (citing




                                                  7
Montanile v. Nat’l Broad. Co., 216 F. Supp. 2d 341, 342 (S.D.N.Y. 2002); Shamis v.

Ambassador Factors Corp., 187 F.R.D. 148, 151 (S.D.N.Y. 1999)).

II.    ANALYSIS

               Because Defendants’ motions to dismiss raised different grounds, this Court will

address Plaintiff’s motion for reconsideration separately as to each set of Defendants.

       A.      Bellevue Hospital Defendants

               Plaintiff brought defamation, medical malpractice, and Section 1983 claims

against the New York City Health and Hospitals Corporation and Ryan Camire (collectively, the

“Bellevue Defendants”). (See Mar. 29, 2019 Order (Dkt. No. 107) at 8-15) He raises several

arguments as to why this Court should grant reconsideration as to these Defendants.

               1.      Statute of Limitations

               First, Plaintiff argues that the “incident on February 7, 2014 [ – when social

worker Camire evaluated Plaintiff at his apartment – ] . . . is not why we are here.” According to

Plaintiff, the evaluation “was mere cover for Mr. Camire . . . to assist [the] Verizon Defendants to

unlawfully dispossess [Plaintiff].” (Pltf. Br. (Dkt. No. 109) at 8) Plaintiff’s argument on this

point could be understood to imply that the February 7, 2014 incident is not time-barred, because

it is connected to subsequent incidents under the “continuing violations” doctrine. This Court

has previously considered and rejected any such argument, finding that “the 2014 incident and

the 2016 incident alleged by Plaintiff are discrete acts, and thus the continuing violations

doctrine does not make Plaintiff’s claim concerning the 2014 incident timely.” (Mar. 29, 2019

Order (Dkt. No. 107) at 9 n.5) Accordingly, this rehashed argument provides no basis for

reconsideration.




                                                 8
                Plaintiff also argues that the Bellevue Defendants had “a clear ‘pattern and

practice’ [of] concealment,” and offers as evidence that his Bellevue Hospital “medical records

show an alleged hernia treatment and/or surgery in 2000,” but Plaintiff “has never (yet) had, or

been treated for, any hernia or had any surgery of any kind.” (Pltf. Br. (Dkt. No. 109) at 8-9)

Plaintiff then refers to “identity theft,” without explanation. (Id. at 10) The Court understands

Plaintiff’s reference to these matters as another argument for tolling, based on a theory of

unclean hands or willful concealment. This Court previously ruled that “Plaintiff has alleged no

facts regarding his unclean hands and willful concealment arguments . . . .” (Mar. 29, 2019

Order (Dkt. No. 107) at 10) Accepting Plaintiff’s representation that his medical records

mistakenly refer to “hernia treatment and/or surgery in 2000,” Plaintiff does not explain how this

fact supports a claim of unclean hands or willful concealment. In sum, the alleged mistaken

reference to hernia treatment or surgery in Plaintiff’s medical records does not support his

motion for reconsideration.

                With respect to his defamation claim against the Bellevue Defendants, Plaintiff

argues that that claim is timely, because “[t]he defamatory information was not ‘published or

uttered to a third party’ until [it was] sent to a third party, in late May, 2017.” (Pltf. Br. (Dkt. No.

109) at 11-12) But Plaintiff does not allege in the Amended Complaint that the alleged

defamatory information was not published until late May 2017. Instead, the Amended

Complaint states that Plaintiff “received [the defamatory information] . . . on May 22, 2017.”

(Am. Cmplt. (Dkt. No. 38) at 42) And Plaintiff has repeatedly asserted that the alleged

defamatory information was published in 2016, not in 2017. (See Pltf. Opp. Br. (Dkt. No. 76) at

8-9, 11, 13, 14) Plaintiff cannot now “plug[] the gaps of a lost motion” with new allegations




                                                   9
premised on evidence that was previously available, but not utilized. See RST (2005) Inc., 597

F. Supp. 2d at 365; see also Davidson, 172 F. Supp. 2d at 461.

               2.      Section 1983 Claim

               Plaintiff argues that he has alleged sufficient facts to adequately plead a Section

1983 Monell claim against the New York City Health and Hospitals Corporation, because he has

cited “four [] instances of willful concealment as a policy or custom.” (Pltf. Br. (Dkt. No. 109) at

13) The only new allegation regarding this claim concerns the inaccurate reference to hernia

treatment or surgery in Plaintiff’s medical records. (Id.) As this Court has previously stated,

however, “Plaintiff has not alleged facts that plausibly show how any policy, custom, or practice

of the New York City Health and Hospitals Corporation caused his eviction, the loss of his job,

or the loss of his pension benefits.” (Mar. 29, 2019 Order (Dkt. No. 107) at 14) The allegation

regarding the reference to hernia treatment and/or surgery in Plaintiff’s medical records has no

nexus to Plaintiff’s alleged injuries, does not support a Monell claim, and provides no basis for

granting Plaintiff’s motion for reconsideration.

               3.      Medical Malpractice Claim

               In support of his medical malpractice claim, Plaintiff argues that Dr. Bhatt’s

“[w]illful [c]oncealment deviates from accepted medical practice.” (Pltf. Br. (Dkt. No. 109) at

17) However, this Court has previously noted that Plaintiff has “not pled facts explaining what

Dr. Bhatt did that deviated from accepted medical practice.” (Mar. 29, 2019 Order (Dkt. No.

107) at 14-15) Plaintiff has not cured this defect.

                                      *      *          *    *




                                                   10
               Because Plaintiff has offered no new factual allegations or legal argument that

cures the defects in his claims against the Bellevue Defendants, his motion for reconsideration

will be denied as to the Bellevue Defendants.

          B.   NEW YORK CITY, THE NYPD, AND THE FDNY

               Plaintiff alleges defamation, medical malpractice, and Section 1983 claims against

the City of New York, the NYPD, and the FDNY. (See Mar. 29, 2019 Order (Dkt. No. 107) at

15-18) He raises a variety of arguments as to why reconsideration should be granted as to these

claims.

               1.      NYPD and FDNY

               Plaintiff argues that his claims against the NYPD and the FDNY should not be

dismissed, because “[t]he Seventh Amendment requires a jury trial (when requested).” (Pltf. Br.

(Dkt. No. 109) at 18-19) In the March 29, 2019 Order, this Court found that the “NYPD and

[the] FDNY must be dismissed because they are non-suable entities.” (Mar. 29, 2019 Order

(Dkt. No. 107) at 15) Although the Seventh Amendment provides a right to a jury trial, “there is

no unmitigated right to a trial in every case, as cases may be decided on a motion where there are

no disputed issues of fact. A litigant is not entitled to a jury trial simply because he wants a forum

to espouse his views.” Kashelkar v. Rubin & Rothman, 97 F. Supp. 2d 383, 390 (S.D.N.Y.

2000), aff'd sub nom. Kashelkar v. Ruben & Rothman, 1 F. App'x 7 (2d Cir. 2001). Here,

Plaintiff has no right to a jury trial concerning his claims against the NYPD and the FDNY,

because they are non-suable entities. Accordingly, Plaintiff’s Seventh Amendment argument

provides no basis for granting his motion for reconsideration.

               2.      Due Process and Equal Protection Claims

               Plaintiff alleges wrongdoing by the managing agent of his building, and argues

that the police “are told ‘all’ [t]enants at this address suffer from some sort of mental illness and
                                                  11
thus to not take any criminal complaint from them . . . .” (Pltf. Br. (Dkt. No. 109) at 19-22) This

Court ruled in the March 29, 2019 Order, however, that Plaintiff’s claim of differential treatment

by the NYPD was not supported by factual allegations. See Mar. 29, 2019 Order (Dkt. No. 107)

at 17. Nothing in Plaintiff’s motion for reconsideration addresses this defect.

               3.      Monell Liability

               In his moving brief Plaintiff states, for the first time, that he “has numerous

recordings, going back more than 15 years, of Police Officers from the local precinct refusing to

take . . . criminal complaints against their friends working for [Housing] and Services, Inc.”

According to Plaintiff, these “half a dozen incidents” constitute a “presumably unwritten []

policy.” (Pltf. Br. (Dkt. No. 109) at 21) All of these alleged incidents are associated with a

single precinct, however, and Plaintiff has not alleged facts suggesting a City-wide policy or

practice. In any event, the purpose of a motion for reconsideration is not to “plug[] the gaps of a

lost motion” with new allegations premised on evidence that was previously available, but not

utilized. See RST (2005) Inc., 597 F. Supp. 2d at 365; see also Davidson, 172 F. Supp. 2d at

461.

                                      *       *        *      *

               Plaintiff has provided no basis for this Court to grant reconsideration as to

dismissal of the claims against the City of New York, the NYPD, or the FDNY.

       C.      JOHNSON CONTROLS

               Plaintiff argues that Defendant Johnson Controls “initiated, along with the

Verizon Defendants, to ‘swat’ plaintiff, thus acting under [c]olor of [l]aw.” (Pltf. Br. (Dkt. No.

109) at 23) According to Plaintiff, Johnson Controls “‘has obtained significant aid from state

officials’ in furtherance of the challenged action” in that “the subject address is under the

complete control of a city agency . . . .” (Id. (quoting Lugar v. Edmondson Oil, 457 U.S. 922,
                                                  12
937 (1982))) But Plaintiff does not provide any factual support for his claim that Johnson

Controls has received “significant aid” from New York State. Accordingly, there is no basis for

this Court to disturb its prior ruling that Johnson Controls is a private entity that “cannot be held

liable for constitutional violations . . . .” (Mar. 29, 2019 Order (Dkt. No. 107) at 18)

                Plaintiff now seeks to implicate a different company, Fire Response Inc., which

“last February, 2018 has installed a vastly more malfunctioning ‘safety device’ . . . .” (Pltf. Br.

(Dkt. No. 109) at 22) To the extent Plaintiff is seeking to add a claim against Fire Response, that

effort appears futile. Given that Fire Response – like Johnson Controls – is a private actor, it is

not liable for constitutional violations under Section 1983 for the same reasons that Johnson

Controls is not liable for constitutional violations under Section 1983.

                In sum, Plaintiff has provided no basis for this Court to reconsider its order

dismissing Plaintiff’s claims against Johnson Controls.

        D.      NEW YORK CITY TRANSIT AUTHORITY

                Plaintiff also asks this Court to reconsider its order dismissing his claims against

the New York City Transit Authority.

                1.      RICO

                In support of his RICO claim, Plaintiff now argues that Daniel Chiu – counsel for

the New York City Transit Authority – “submitted two affidavits, on knowing perjury . . .

attesting that Plaintiff has been paid the substantial . . . contractual [d]ifferential payments. . . .”

(Pltf. Br. (Dkt. No. 109) at 27) The Amended Complaint describes these differential payments as

“a hard fought provision in the [Collective Bargaining Agreement] call[ing] for ‘differential’ pay

for covered members with substantiated, paid [i]njury [o]n [d]uty claims, such as Plaintiff.”




                                                   13
(Am. Cmplt. (Dkt. No. 38) at 41) Plaintiff contends that Chiu has committed “[o]bstruction of

[j]ustice, [a] predicate felon[y] under 18 U.S.C. §§ 1961-1968.” (Pltf. Br. (Dkt. No. 109) at 28)

               As discussed above, a motion for reconsideration cannot be premised on new

factual allegations premised on evidence that was previously available. See RST (2005) Inc.,

597 F. Supp. 2d at 365; see also Davidson, 172 F. Supp. 2d at 461.

               But even if this Court were to consider Plaintiff’s new factual allegation about

obstruction of justice, his RICO claim would remain defective. Plaintiff has not pled facts

demonstrating “that the person and the [alleged racketeering] enterprise . . . [are] distinct.”

Riverwoods Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 344 (2d Cir. 1994).

“[B]y alleging a RICO enterprise that consists merely of a corporate defendant associated with

its own employees or agents carrying on the regular affairs of the defendant, the distinctness

requirement may not be circumvented.” Id.

               Here, Plaintiff appears to allege that Chiu was acting as an employee and agent of

the Transit Authority. A RICO claim may not be predicated on such allegations. Id.

               2.       State Law Claims

               Plaintiff contends that the Transit Authority violated the New York Civil Service

Law, the New York State Human Rights Law, and the New York City Human Rights Law,

because it placed him on “unwarranted” probation and engaged in other adverse employment

actions “due to [his] [p]rotected [a]ctivity and acknowledged [d]isabilities. . . .” (Pltf. Br. (Dkt.

No. 109) at 28) But Plaintiff has never provided factual support for his claim that any of his

alleged injuries were the result of retaliation. Accordingly, it remains true “that Plaintiff has not

pled facts showing how the [Transit Authority] violated these statutes.” (Mar. 29, 2019 Order

(Dkt. No. 107) at 21)



                                                  14
                3.      Breach of Contract

                Plaintiff contends that he need not exhaust the remedies available to him under the

applicable collective bargaining agreement before suing the Transit Authority for breach of

contract, because his union has “violate[d] [its] [d]uty of [f]air [r]epresentation . . . .” (Pltf. Br.

(Dkt. No. 109) at 25-26 (citing Jackson v. Regional Transit Service, 54 A.D.2d 305 (4th Dept.

1976) In Jackson, the court held that exhaustion does not bar a claim “provided that the

employee can prove that the union as bargaining agent breached its duty of fair representation in

the handling of the employee's grievance.” Id. at 307.

                Even if Plaintiff could establish a breach of the duty of fair representation,

however, this Court would not have subject matter jurisdiction over Plaintiff’s breach of contract

claim. The Transit Authority is not diverse from Plaintiff and – with the dismissal of Plaintiff’s

RICO claim – there is no federal question claim against the Transit Authority.

                                        *       *        *      *

                Plaintiff has provided no basis for this Court to reconsider its order dismissing

Plaintiff’s claims against the Transit Authority.

        E.      VERIZON

                Plaintiff argues that Defendant Verizon “‘has obtained significant aid from state

officials,’” in that it obtained his apartment building “for free ($10) and [] with the Master

Regulatory Agreement in which [the New York City Department of Housing Preservation and

Development] retains specific rights to the property . . . .” (Pltf. Br. (Dkt. No. 109) at 29) This

Court understands Plaintiff to be implying that Verizon is a state actor, because its activities and

those of the state are intertwined, and therefore Section 1983 claims can be brought against

Verizon.



                                                    15
               Courts have repeatedly rejected the notion that the mere receipt of state funding or

the use of state-owned land permits an inference of entwinement. See Gorman-Bakos v. Cornell

Coop. Extension of Schenectady Cty., 252 F.3d 545, 552 (2d Cir. 2001) (“[A] finding of state

action may not be premised on the private entity’s creation, funding, licensing, or regulation by

the government.”); Fisher v. Silverstein, No. 99 Civ. 9657 (SAS), 2004 WL 1933610, at *5

(S.D.N.Y. Aug. 30, 2004) (“Defendants have not cited – and the Court has not found – any

authority to support the proposition that private action can be deemed state action by virtue of the

lessor-lessee relationship or state funding.”); Lattibeaudiere v. AMR Servs. Corp., No. CV 95

5269 (RJD), 1996 WL 518076, at *3 (E.D.N.Y. Sept. 3, 1996) (rejecting “the broad proposition

endorsed by plaintiff, that leasing property from a government agency transforms a private actor

into a state actor for purposes of section 1983 liability” (citing Wagner v. Metro. Nashville

Airport Auth., 772 F.2d 227 (6th Cir. 1985))). Accordingly, Plaintiff’s suggestion that Verizon

has received some benefit from New York State is not sufficient to salvage his Section 1983

claims against Verizon.

               Even if Verizon were a state actor, this Court has already ruled that “the Amended

Complaint pleads a host of confusing and fantastical allegations concerning Verizon, including

that it has engaged in a myriad of illegal activities over the years.” (Mar. 29, 2019 Order (Dkt.

No. 107) at 22) Based on this conclusion, this Court “‘dismissed[ed the] claim[s] as “factually

frivolous” . . . .’” (Id. (quoting Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011) (quoting

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992))))

               Plaintiff has not pointed to any factual allegation or case law that this Court

overlooked in assessing whether the allegations against Verizon were well-pleaded. Accordingly,




                                                16
there is no basis for this Court to reconsider its order dismissing Plaintiff’s claims against

Verizon.

       F.      UNION DEFENDANTS

               As to Defendants Transport Workers Union Local 100 and Derick Echevarria

(collectively, the “Union Defendants”), Plaintiff contends that “this court [should] retain

supplemental jurisdiction over TWU Local 100 as a necessary/required party for the [b]reach of

[c]ontract/[w]age [t]heft [claims.]” (Pltf. Br. (Dkt. No. 109) at 30) This appears to be a

reference to Plaintiff’s claim that the Union breached its duty of fair representation. As

discussed in the Court’s March 29, 2019 Order, this Court lacks subject matter jurisdiction over

Plaintiff’s fair representation claim, because fair representation claims brought by public

employees such as Plaintiff do not arise under federal law. (Mar. 29, 2019 Order (Dkt. No. 107)

at 23) As is also discussed above, to the extent that Plaintiff wishes to pursue a breach of

contract claim against the Transit Authority, this Court lacks jurisdiction over that claim.

Accordingly, there is no basis to assert supplemental jurisdiction over the Union Defendants.

               Plaintiff also contends, in a conclusory manner, that he has claims against the

Union Defendants for conspiring “to deprive [Plaintiff] of his constitutional civil rights.” (Pltf.

Br. (Dkt. No. 109) at 30-31) This argument, which lacks any specifics, does not provide this

Court with a basis to reconsider its March 29, 2019 Order.

III.   LEAVE TO AMEND

               Plaintiff seeks leave to file a Second Amended Complaint. (Pltf. Br. (Dkt. No.

109) at 8) The Second Circuit has cautioned that district courts “should not dismiss [a pro se

complaint] without granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112



                                                 17
(2d Cir. 2000). “‘Where it appears that granting leave to amend is unlikely to be productive,

however, it is not an abuse of discretion to deny leave to amend.’” Lucente v. Int’l Bus.

Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002) (quoting Ruffolo v. Oppenheimer & Co., 987

F.2d 129, 131 (2d Cir. 1993) (per curiam)).

               Given the significant defects in the Amended Complaint – as outlined here and in

this Court’s March 29, 2019 Order – this Court concludes that granting leave to amend would be

futile. Plaintiff has already amended his Complaint once. His papers evince a pattern of

repeating arguments that have already been rejected by this Court. Nothing in Plaintiff’s motion

for reconsideration suggests that Plaintiff is capable of pleading valid claims against the

Defendants who have moved to dismiss. Accordingly, leave to amend will be denied.

                                         CONCLUSION

               For the reasons stated above, Plaintiff’s motion for reconsideration is denied. The

Clerk of Court is directed to terminate the motion (Dkt. No. 109).

Dated: New York, New York
       March 22, 2020




                                                 18
